      Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.294 Filed 01/25/21 Page 1 of 47




                                        STATE OF MICHIGAN
                        IN THE BUSINESS COURT FOR THE COUNTY OF OAKLAND

        AXLE OF DEARBORN, INC., D.B.A.                                  Case No. 21-185911-CB
        DETROIT AXLE, a Michigan corporation;                           Hon. Michael Warren
        DETROIT AXLE, INC., a Michigan corporation;
        and DETROIT AXLE QSSS, INC., a Michigan
        corporation,
<
                          Plaintiffs,
00
        v.
CM
O
CM       DETROIT IT, LLC, a Michigan limited
in       liability company and ERIC GRUNDLEHNER,
CM
         an individual,

-2£                       Defendants.
©
O

c         Jonathan H. Schwartz (P70819)
3         Mark L. Kowalsky (P35573)
o
O         Jonathan E. Sriro (P52100)
X3
C
          Benjamin M. Low (P82834)
03        Jaffe Raitt Heuer & Weiss, PC
03        Attorneys for Defendants
O         27777 Franklin Road, Suite 2500
          Southfield, MI 48034
CD
c         248.351.3000
          jschwartz@jaffelaw.com
u_
          mkowalsky@jaffelaw.com
o         jsririo@jaffelaw.com
-O
©
          benlow@jaffelaw.com
>
©
o
©           SUPPLEMENT TO PLAINTIFFS' EMERGENCY MOTION FOR ENTRY OF A
a:
          TEMPORARY RESTRAINING ORDER TO MAINTAIN THE STATUS QUO AND TO
O         SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT BE ENTERED
tJJ

UL
                   Plaintiffs Axle of Dearborn, Inc. d.b.a. Detroit Axle, Detroit Axle, Inc., and Detroit Axle

         QSSS, Inc. (collectively, "Detroit Axle" or "Plaintiffs"), through their attorneys, Jaffe, Raitt, Heuer

         & Weiss, P.C., submits this Supplement to their Emergency Motion for Entry of a Temporary

         Restraining Order to Maintain the Status Quo and to Show Cause Why a Preliminary Injunction


                                                            1
         5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.295 Filed 01/25/21 Page 2 of 47




   Should Not Be Entered (the "Motion") against Defendants Detroit IT, LLC ("Detroit IT") and Eric

   Grundlehner ("Grundlehner," together with Detroit IT, the "Defendants"), and states:

                  Since the afternoon of Friday, January 22, 2021, when Detroit Axle filed its

  Verified Complaint and Motion, new information has come to light that establishes that: (i)

   Defendants have acted consistently in the same illicit and extortive manner as described in Detroit

  Axle's Verified Complaint with other companies which have utilized, and then attempted to

   disengage from, Defendants' services; and (ii) Oakland County Business Court Judge Martha D.

  Anderson (in an ongoing case) and Ret. Oakland County Business Court Judge James Alexander

  have both previously issued Temporary Restraining Orders against Detroit IT in similar situations

  where it tried to hold a former client's IT infrastructure hostage, compelling Detroit IT to

   immediately return control of the IT infrastructure, without requiring the posting of a bond.

                  Detroit Axle has learned that Detroit IT is currently engaged in litigation in twelve

   other cases in the Oakland County Circuit Court. Detroit IT is the defendant in six of those cases

   and has had counter-claims asserted against it in three more of those cases.i

                  Defendants, individually or collectively, have had claims similar to Detroit Axle's

  claims asserted against them in many of these previously filed lawsuits - that Detroit IT and its

   owner Eric Grundlehner, upon having the client terminate serves, engage in a repeated pattern of

  hijacking their former clients' networks, computers and servers in order to extort them for monies

  that they are not entitled to receive as ransom to regain control of their IT infrastructure.2




   i
     Of the three cases that Detroit IT is a plaintiff, two of them (2020-181902-CB 2019-174882-CB)
   and have been dismissed before an answer could even be filed, and one of them, 2019-178465-
   CB, only had an answer filed in the last two weeks.
   2 The cases where Defendants have claims or counterclaims asserted against them are 2015-

   148388-CB, 2019-178289-CB, 2020-18970-CB, 2020-180046, 2019-174634-CB, 2018-169904-
   CB, 2018-170280-CB, 2020-182419-CB, and 2019-175739-CZ.
                                                    2
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.296 Filed 01/25/21 Page 3 of 47




             4    In Custom Home Health, Inc v Detroit IT, LLC, 20-181970-CB, an ongoing case

  that appears headed to trial, the Honorable Martha D. Anderson found that "it appears that

   Defendant Detroit IT, LLC may be improperly withholding the requested login access credentials

   and interfering with Plaintiffs relationships with its patients and new IT service provider." See

   Order Granting Plaintiffs Emergency Motion for a Temporary Restraining Order and Requiring

   Defendant to Show Cause, attached as Exhibit A.

                  In issuing a Temporary Restraining Order against Detroit IT, without notice to

   Detroit IT, Judge Anderson found that "Plaintiff will suffer irreparable harm if this order is not

   entered because Plaintiff and its new IT service Provider will be unable to access and use Plaintiffs

   own computers, network servers, and devices, compromising Plaintiffs ability to provide service

  to its patients. ..." Id.

             6.   Thus, Judge Anderson issued the same injunctive relief that Detroit Axle is asking

   for in this case, and issued a TRO against Detroit IT, which required it to return all of its former

  customer's login credentials and passwords without bond, for conduct which is exactly the same

   as what Detroit IT has done to Detroit Axle in this case. See Custom Home Health, Inc. Emergency

   Motion, attached as Exhibit B.

                  Moreover, now retired Judge James Alexander issued Temporary Restraining

   Orders against Detroit IT for similar conduct, which required Detroit IT to "provide all passwords,

   access information and other information to allow Plaintiff to access it's business information

  contained on Defendant's servers or at Defendant's premises within 48 hours of this Order."

   Exhibit C.

             g    Similarly, a TRO should issue in this matter to allow Plaintiffs to regain control of

  their IT infrastructure, so that Defendants' extortion will end, and then this matter can fairly

   proceed without the threat of Plaintiffs' business, and its hundreds of employees, and the essential

                                                    3
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.297 Filed 01/25/21 Page 4 of 47




  services they provide, being under constant jeopardy. The opinions of Judges Anderson and

  Alexander on this exact issue of returning control of the IT Infrastructure to former clients who

   are being extorted by Detroit IT constitute compelling persuasive authority.

             9     To make matters worse, upon learning of the filing of the Complaint and Motion

   on Friday, January 22, 2021, Defendants' counsel, Jason Yertz, has continued to engage in

  harassing and unprofessional behavior toward counsel for Plaintiffs, including, but not limited to,

   baselessly threatening to: (i) file frivolous lawsuits against Plaintiffs' counsel, Jonathan H.

   Schwartz and Jonathan E. Sriro, personally; and (ii) move to have Plaintiffs' law firm disqualified

   or get them fired by Plaintiffs.

             10.   Mr. Yertz's behavior - including the deeply disturbing telephone call with

   Plaintiffs' counsel last Thursday evening referenced in the Motion, where Mr. Yertz threatened to

  trespass on Plaintiffs' premises over the objection of Plaintiffs' counsel              appears to be

   intentionally calculated to: (i) gain an unfair litigation advantage through improper means; (ii)

   prejudice these proceedings; (iii) terrorize Plaintiffs and their counsel; and (iv) directly help

   Defendants in their effort to pressure Plaintiffs into paying a ransom to regain control of their

   business which had thrived for over 60 years before Detroit IT's involvement. Unfortunately, the

   Plaintiffs and their attorneys in this case are not the only current victims of this sort of misconduct

   by Defendants and their counsel.3

             11.   After the filing of the Complaint, Plaintiffs' counsel received information that Mr.

  Yertz is engaged in similar bullying and increasingly disturbing behavior against opposing

   attorneys and another former client of Detroit IT in the ongoing case before Judge Anderson.


  3 Ina telephone conversation on Thursday, January 21, 2021, Defendants' counsel Jason Yertz not
  only threatened to enter Plaintiffs' premises without permission, but lewd comments to Plaintiffs'
  counsel, including demanding that Mr. Schwartz "pull down your pants." This conversation was
  also witnessed by Plaintiffs' co-counsel Jon Sriro who was also on the telephone call.
                                                     4
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.298 Filed 01/25/21 Page 5 of 47




             12.   Plaintiffs request that the court pay particular attention to Defendants' and their

  counsel's actions during these proceedings, and strictly enforce the rules of civility and

   professionalism so that they are not flouted, and so that Mr. Yertz's repeated pattern of harassment

   against opposing counsel and parties does not continue in the Oakland County Business Court.4

             13.   Because Mr. Yertz is allegedly engaged in similar misbehavior (including conduct

   even worse than described here) in a nearly identical ongoing case for the same clients, Judge

  Anderson should similarly be notified so that appropriate oversight, disciplinary and corrective

   actions is taken.

             14.   Additionally, Detroit Axle has additional substantial reason to believe that Detroit

  IT has and continues to read as well as intercept the emails of clients - all of which places all of

   Plaintiffs' attorney/client privileged emails and work/product protected documents at risk.5

             15.   For the sake of the integrity of these proceedings and in the interest of justice,

   Detroit IT and Mr. Grundlehner should be ordered to turn over all login credentials and remove

  themselves completely from Detroit Axle's network and computer systems immediately due to the

  substantial risk that Detroit IT is intentionally intercepting Detroit Axle's privileged and

  confidential communications, as it has believed to have done to other customers, especially given

  the troubling behavior exhibited by their attorney in at least two cases before the Oakland County

   Business Court on behalf of Detroit IT.

             16.   Plaintiffs' counsel's ability to interact and advise their clients, especially during an



  4 Plaintiffsrespectfully requests that the Court reminds all counsel to adhere to the Professionalism
  Principles for Lawyers and Judges in Administrative Order 2020-23, attached as Exhibit D, and
  the requirements of the Michigan Rules of Professional Conduct.
  5 Due to the information that Detroit Axle has discovered about Detroit IT's intrusion onto its

  network and computer systems, Detroit Axle has in the interim been forced to disconnect and/or
  otherwise make some of its computers inoperable, due to the serious security threat it faces as a
  result of Detroit IT's hacking of its systems.
                                                      5
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.299 Filed 01/25/21 Page 6 of 47




   ongoing pandemic, has and continues to be detrimentally impacted by the risk and likelihood of

  spying and further sabotage by these Defendants.

             17.   In light of this new information, and for the reasons previously stated, Detroit Axle

  respectfully requests that the Court issues a temporary restraining order against Defendants that

  requires them to immediately turn over all login credentials to any and all of Detroit Axle's

  network or computer systems, along with the credentials for all Detroit Axle's local and/or cloud

   based accounts. A new proposed order is attached as Exhibit E.

             WHEREFORE, Detroit Axle respectfully requests that this Court issue a temporary

  restraining order and order to show cause why a preliminary injunction pursuant to MCR 3.310

  should not be entered temporarily retraining and enjoining Defendants, and anyone acting in

  concert with them, from: (1) removing the Detroit Axle Equipment; (2) removing any other

  network and/or computer systems that are already installed at Detroit Axle's locations; (3)

  restricting Detroit Axle's use and/or access to the Detroit Axle Equipment and/or other equipment

   installed at Detroit Axle's locations in any way; (4) changing the passwords to the Accounts; (5)

  modifying the Accounts in any way; (6) restricting Detroit Axle's use and/or access to the

  Accounts in any way; (7) restoring Detroit Axle's full access to its entire IT infrastructure, and (8)

   delivering all passwords, access information, and other information required to facilitate Detroit

  Axle's transition to its new IT service provider, together with such other and further relief as the

   Court deems just and proper. A copy of the proposed temporary restraining order is attached as

   Exhibit E.

                                                         Respectfully submitted,

                                                         JAFFE, RAITT, HEUER, & WEISS, P.C.

                                                 By:     /s/ Jonathan H. Schwartz
                                                         Jonathan H. Schwartz (P70819)
                                                         Mark L. Kowalsky (P35573)

                                                     6
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.300 Filed 01/25/21 Page 7 of 47




                                            Jonathan E. Sriro (P52100)
                                            Benjamin M. Low (P82834)
                                            JafFe Raitt Heuer & Weiss, PC
                                            Attorneys for Detroit Axle
                                            27777 Franklin Road, Suite 2500
                                            Southfield, MI 48034
                                            248.351.3000
                                            jscliwartz@jaffelaw.com
                                            mkowalsky@jaffelaw.com
                                            jsririo@jaffelaw.com
   Dated: January 25, 2021                  benlow@jaffelaw.com




                                        7
   5112644
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.301 Filed 01/25/21 Page 8 of 47




                               INDEX OF EXHIBITS

Exhibit A         Custom Homes Order Granting Plaintiffs Emergency Motion for a
                  Temporary Restraining Order and Requiring Defendant to Show Cause

Exhibit B         Custom Home Health, Inc. Emergency Motion

Exhibit C         Search Plus International Order

Exhibit D         Administrative Order 2020-23

Exhibit E         Proposed Temporary Restraining Order




5112642
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.302 Filed 01/25/21 Page 9 of 47




                       EXHIBIT A
           Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.303 Filed 01/25/21 Page 10 of 47




                                         STATE OF MICHIGAN
                         IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                          BUSINESS DIVISION

            Custom Home Health, Inc.,

                          Plaintiff,                              Case No. 20-181970-CB

                                                                  Hon. Martha D. Anderson
0-
m           Detroit IT, LLC ,
CM
o                         Defendant.
CM
O
CM
CO          MILLER, CANFIELD, PADDOCK
04             and STONE, P.L.c.
CD          Joseph G. Vernon (P68951)
            Jeffrey A. Crapko (P78487)
-2£         Anita C. Marinelli (P81986)
©
            150 West Jefferson, Suite 2500
O           Detroit, Michigan 48226
            (313) 963-6420
c
3
o
O     Proposed ORDER GRANTING PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY
X3
C                RESTRAINING ORDER AND REQUIRING DEFENDANT TO SHOW CAUSE
03

03
O                         At a session of said Court, held in the City of Pontiac, County
                          of Oakland, State of Michigan, on      6/26/2020
CD
 c                        PRESENT:        HON. MARTHA D ANDERSON
u_                                       Honorable Martha D. Anderson
 o
-O                 This matter having come before the Court on Plaintiff Custom Home Health, Inc.'s
©
>
©
o           Emergency Motion for a Temporary Restraining Order and Order to Show Cause Why a
©
a:
            Preliminary Injunction Should Not Issue, the Court finds as follows:
O
tJJ                Upon review of Plaintiff Custom Home Health, Inc.'s Verified Complaint, Emergency
UL
            Motion, and Brief in Support, and being otherwise advised in the premises, it appears that

            Defendant Detroit IT, LLC may be improperly withholding the requested login access

            credentials and interfering with Plaintiffs relationships with its patients and new IT service

            provider.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.304 Filed 01/25/21 Page 11 of 47




        It further appears that Plaintiff will suffer irreparable harm if this order is not entered

 because Plaintiff and its new IT service provider will be unable to access and use Plaintiffs own

 computers, network servers, and devices, compromising Plaintiffs ability to provide services to

 its patients, and putting patient well-being and the security of patient data at risk.

        It further appears necessary to enter this order without notice to Defendant given the

 above-described irreparable harm that will occur if Plaintiffs information technology is in any

 way breached or compromised, either before or during Plaintiffs transition to its new IT service

 provider.

        IT IS HEREBY ORDERED THAT Defendant Detroit IT SHALL DELIVER TO
              Tuesday, June 30th
 CUSTOM by M#itday-4«»«-2% 2020 at 5:00 p.m., all passwords, access information, and other

 information required to facilitate Custom's transition to its new IT service provider, including

 but not limited to:

                (0      domain administrator login credentials and passwords for Custom's

                        Windows domain;

                (ii)    Global Administrator login credentials and passwords for Custom's

                        Microsoft 365 tenant;

                (hi)    administrator login credentials and passwords to Custom's Meraki

                        console;

                (iv)    administrator login credentials and passwords for Custom's switches,

                        firewalls, routers, and any other network devices;

                (v)     Custom's current backup solution, including onsite and offsite storage

                        locations;

                (vi)    Custom's antivirus and remote machine management products; and
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.305 Filed 01/25/21 Page 12 of 47




                    (vii)    administrator access to Microsoft VLSC portal (and any copies of

                             Custom's Microsoft server licensing);

          IT IS FURTHER ORDERED that Detroit IT is HEREBY RESTRAINED AND

 ENJOINED from              altering the status quo or otherwise imperiling Custom's information

 technology during its transition to a new IT service provider, which is expected to take 10-14

 days;

          IT IS FURTHER ORDERED that Detroit IT shall appear before this Court to show cause
                                                          on July 29, 2020 at 10:00 a.m. to be
 why a preliminary injunction should not be entered
 conaucted via Zoom video conf erence. Plaintiff shall file a NOH & Praecipe.
          IT IS FURTHER ORDERED that a copy of this Orderyvshall be served upon Detroit IT's
                                                      & all pleadings and papers filed in this case
 resident agent and president, Eric Grundlehner, and its prior designated counsel, Jason Yert, by

 email and via Federal Express (or similar service) overnight d e l i v e r y on or bel    30 p.m. on
 Monday, June 29, 2020.
          IT IS FURTHER ORDERED, that, given the nature of this controversy, bond is deemed

 unnecessary; and
                                                                    continue until further Order
          IT IS FURTHER ORDERED, that this order shall
 of this Court.
1[{ntes7OTnrttmia.^^mlJgeqraroTtferot!te^otOT


          This is not aFinalOrder and does not close the case.



                                                   / s / Martha A n d e r s o n
                                                  Honorable Martha D. Anderson
                                                  Circuit Court Judge


 36096930.1\158296-00002
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.306 Filed 01/25/21 Page 13 of 47




                        EXHIBIT B
      Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.307 Filed 01/25/21 Page 14 of 47



                                           STATE OF MICHIGAN
                     IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                             BUSINESS DIVISION

       Custom Home Health, Inc.,

                      Plaintiff,                                Case No. 20-181970-CB
2
CL     v.                                                       Hon. Martha D. Anderson
CM
CO     Detroit IT, LLC ,
CM                                                              JURY TRIAL DEMANDED
o                     Defendant.
CM
O
CM
"3-    MILLER, CANFIELD, PADDOCK
CM        and STONE, P.L.c.
CD     Joseph G. Vernon (P68951)
       Jeffrey A. Crapko (P78487)
       Anita C. Marinelli (P81986)
0)
       150 West Jefferson, Suite 2500
O      Detroit, Michigan 48226
£*     (313) 963-6420
c
3
O
O                          PLAINTIFF'S EMERGENCY MOTION
"O
c                  FOR A TEMPORARY RESTRAINING ORDER AND ORDER
m           TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
*£,
 CO
O             NOW COMES Plaintiff Custom Home Health, Inc. ("Custom"), by and through its

CD     attorneys, Miller, Canfield, Paddock and Stone, P.L.C., and hereby moves for the entry of a
c
u_     temporary restraining order and order to show cause why a preliminary injunction should not be
o
       issued for the reasons more fully stated in the attached brief.
-O
©
                                              Respectfully submitted
©
o                                             MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.
©
a:
                                              By: /s/Joseph G. Vernon
O                                                   Joseph G. Vernon (P68951)
LU                                                  Jeffrey A. Crapko (P78487)
                                                    Anita C. Marinelli (P81986)
UL             FEE                                  150 West Jefferson, Suite 2500
                                                    Detroit, MI 48226
                                                    (313) 963-6420
                                                    vemon@millercanfield.com
                                                    crapko@millercanfield.com
                                                    marinelli@millercanfield.com
       Date: June 24, 2020                          Attorneys for Plaintiff
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.308 Filed 01/25/21 Page 15 of 47



                                   STATE OF MICHIGAN
              IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                    BUSINESS DIVISION

 Custom Home Health, Inc.,

                Plaintiff,                            Case No. 20-181970-CB

                                                      Hon. Martha D. Anderson

 Detroit IT, LLC ,
                                                      JURY TRIAL DEMANDED
                Defendant.


 MILLER, CANFIELD, PADDOCK
    and STONE, P.L.c.
 Joseph G. Vernon (P68951)
 Jeffrey A. Crapko (P78487)
 Anita C. Marinelli (P81986)
 150 West Jefferson, Suite 2500
 Detroit, Michigan 48226
 (313) 963-6420


      PLAINTIFF'S BRIEF IN SUPPORT OF ITS EMERGENCY MOTION FOR A
    TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY A
              PRELIMINARY INJUNCTION SHOULD NOT ISSUE

                                         OVERVIEW

        With the pandemic as a backdrop and the well-being of hundreds of Custom's patients at

 risk, Detroit IT has resorted to mob-style strong-arm tactics and is holding Custom's entire

 computer infrastructure hostage, threatening Custom's supply of life-improving and life-

 sustaining services.

        Custom provides critical home health services—including palliative and hospice care—to

 over 700 patients here in Southeastern Michigan.     Custom hired Detroit IT to manage its

 information technology infrastructure—its computers, network servers, and devices—^pursuant to

 a Managed IT Services Agreement ("Agreement").

        Custom gave notice on February 7, 2020 that it was terminating the Agreement effective

 May 1, 2020. This was two months' more notice than the Agreement required. Custom gave
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.309 Filed 01/25/21 Page 16 of 47




 this additional notice to ensure that its patients' services were not interrupted during the process

 of transitioning to a new IT manager. And Custom asked right away for the administrative login

 and password credentials for Custom's own network and software so that it could prepare for

 and ensure a seamless transition to the new provider.

        To be clear, Custom is asking for login and password information for its own property.

 This is information that Detroit IT was supposed to have provided long ago pursuant to the terms

 of the Agreement.

        But for the past five months, Detroit IT has failed to provide the requested information

 despite repeated requests. Its president Eric Grundlehner said in February that he would provide

 the credentials, but since then has either ignored the follow up requests or said "talk to my

 lawyer." Detroit IT's counsel has either claimed not to understand the requests—which have

 been articulated several times—or said "talk to my client." They've both claimed at times to be

 "too busy" and at other times—shockingly—demanded a ransom and threatened to leak

 confidential and sensitive information if their demand was not met.

        On May 19, Detroit IT finally promised to provide the information and claimed that it

 was still "trying to compile" it. Its counsel complained that Custom was being "insensitive to the

 hardships of Covid-19" by repeatedly asking for its own password and login information for five

 months. But he said he would provide the very information at issue in this motion.

        It is now June 24 and they still have not provided the information. Custom needs its

 administrator login credentials immediately so that it can facilitate and complete its transfer to a

 new provider. Given Detroit IT's conduct and threats, Custom also needs assurances that Detroit

 IT will not sabotage its information technology during the transition process.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.310 Filed 01/25/21 Page 17 of 47




        Custom has fulfilled its obligations under the Agreement and even paid for an additional

 two months of Detroit IT's services (May and June 2020), services that were only necessitated

 by Detroit IT's failure to provide the needed information in a timely manner. Custom does not

 owe Detroit IT for any outstanding services and Detroit IT has promised that it would

 provide the requested information. Detroit IT has simply failed to fulfill that promise.

        Custom, its employees, and its staff will be irreparably harmed if this Court does not

 enter an injunction mandating the delivery of the login information and passwords to Custom's

 own computer system and otherwise preserving the status quo through the transition. Custom

 will be unable to access and use its own computers, network servers, and devices, it risks losing

 vital patient medical data, the security of this data could be compromised, Custom's employees

 will be unable to work remotely, its current contracts and business relationships—both with its

 patients and its new IT manager—will be significantly disrupted, and the well-being of hundreds

 of Custom's patients will be jeopardized.

        Detroit IT faces no harm at all. It does not cost Detroit IT anything to provide Custom's

 own passwords for its own network and software. These are things that were supposed to be

 provided to Custom already, and that Detroit IT's counsel has already promised to produce. And

 Detroit IT has already been paid for its services through June.

        Sadly, these delay tactics and threats appear to be Detroit IT's modus operandi. Just two

 weeks ago—in similar circumstances—Judge Alexander ordered Detroit IT to "provide all

 passwords, access information, and other information to allow Plaintiff to access it's business

 information" within 48 hours, or be subject to "sanctions, including entry of default and/or a

 contempt citation."
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.311 Filed 01/25/21 Page 18 of 47




        For the reasons set forth more fully below and in the Complaint, Custom asks this Court

 for an order:

        (a)      requiring Detroit IT to deliver to Custom within two days all passwords, access

 information, and other information required to facilitate the transition process, including but not

 limited to:

                 (i)     domain administrator login credentials and passwords for Custom's

                         Windows domain;

                 (ii)    Global Administrator login credentials and passwords for Custom's

                         Microsoft 365 tenant;

                 (hi)    administrator login credentials and passwords to Custom's Meraki

                         console;

                 (iv)    administrator login credentials and passwords for Custom's switches,

                         firewalls, routers, and any other network devices;

                 (v)     Custom's current backup solution, including onsite and offsite storage

                         locations;

                 (vi)    Custom's antivirus and remote machine management products; and

                 (vii)   administrator access to Microsoft VLSC portal (and any copies of

                         Custom's Microsoft server licensing); and

        (b) otherwise preserving the status quo through the transition process, which is expected

 to take 10-14 days, and requiring Detroit IT to refrain from imperiling Custom's information

 technology during this process.




                                                  -4-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.312 Filed 01/25/21 Page 19 of 47




                                    STATEMENT OF FACTS

         Custom provides a variety of home health care services to over 700 patients here in

 Southeastern Michigan. These services including critical nursing services, physical therapy,

 joint replacement therapy, cardiac care, palliative care, and hospice care. Verified Compl at

 f 15.

         In order to provide these services, Custom relies heavily on its technology infrastructure,

 which includes desktop and laptop computers, network servers, devices, and other related

 programs and technologies ("Information Technology"). Id. at f 16.

         Custom owns all of its Information Technology.             Custom uses its Information

 Technology to maintain and protect patient medical data, and to provide seamless home health

 care services to its patients. Custom cannot maintain or secure medical data or billing records,

 monitor patient wellbeing, or coordinate and implement life-improving or life-sustaining

 treatment plans without the use of its Information Technology, and the protection and security of

 this Information Technology is of paramount importance. Id. at f 17.

 A.      The Managed IT Services Agreement

         On June 30, 2017, Custom and Detroit IT entered into a Managed IT Service Agreement

 ("Agreement"), pursuant to which Detroit IT agreed to manage Custom's Information

 Technology and provide remote and onsite support and maintenance for its servers, workstations,

 and devices. Ex. A. More specifically, Detroit IT agreed to provide a variety of services,

 including application support, third-party application support, consulting, hardware support, 24/7

 remote and onsite support, and antivirus, monitoring, and maintenance for a monthly fee of

 $2,348.00. This fee would increase as Custom added additional workstations. Verified Compl at

 f 18.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.313 Filed 01/25/21 Page 20 of 47




         The Agreement was to "remain in effect until May 1st, 2018," but would "automatically

 renew for successive one (1) year terms unless notice to terminate [was] provided thirty (30)

 days prior to the end of the current term." Ex. A, § 11; Verified Compl at f 19.

         Upon notice of termination, the Agreement required Custom to "continue to pay the

 monthly service fees during [the] notice period." Or, Custom could instead "pay a lump sum

 termination fee equal to two (2) months of monthly service fees on the effective date of

 termination." Ex. A, § 11; Verified Compl atf 20.

         The Agreement also required Detroit IT to ensure that Custom's information technology

 manager had administrative access to all of the Information Technology. Ex. A, § 5; Verified

 Compl atf 21.

 B.      Problems Arise with Detroit IT

         By late 2019, Custom began to experience extreme unresponsiveness from Detroit IT. At

 times, Detroit IT would take weeks or even months to respond to routine information requests.

 Id. at f 22.

         If Custom was fortunate enough to receive an initial response to a request for help—and a

 "ticket" was generated—Detroit IT would often fail to follow up on its own ticketing process, or

 inexplicably cancel some tickets, leaving Custom uninformed and its problems unresolved. Id. at

123.

 C.      Custom Terminates the Managed Services Agreement

         By February 2020, Custom decided to move in another direction.             The Agreement

 enabled either party to terminate at will thirty days or more before the end of an annual term.

 Ex. A, § 11. This meant that Custom could terminate the Agreement at will so long as it sent

 notice prior to April 1, 2020. Verified Compl at f 24.




                                                -6-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.314 Filed 01/25/21 Page 21 of 47




        On Febraary 7, 2020 Custom notified Detroit IT that it was terminating the Agreement

 effective May 1, 2020. Ex. B. Custom also told Detroit IT that it needed to start working on a

 successful transition of services to a new vendor. Verified Compl at f 25.

        One of the reasons Custom gave 84 days' notice—instead of the required thirty—was to

 ensure the uninterrupted provision of critical home health services to its patients.         In the

 termination notice Custom asked Detroit IT's President, Mr. Grundlehner, to coordinate with

 Custom's Chief Financial Officer JC Tibbitts and its Head of Human Resources Matthew Bejin

 "to successfully start the transition process." Verified Compl at f 26.

 D.     Detroit IT Gives Custom the Run-Around for Three Months

        Mr. Tibbitts contacted Mr. Grundlehner and explained that Custom needed its

 administrator login information and passwords to begin the transition process. Mr. Grundlehner

 initially said that he would provide these credentials, but then inexplicably cancelled the "ticket"

 for the request. Then he said that he would have to speak to his counsel before providing the

 information. This hesitation made no sense, because Custom needed the login credentials to

 access Custom's own Information Technology, Custom was entitled to access its own

 Information Technology, and the credentials were something that Detroit IT was contractually

 obligated to provide anyway. Verified Compl at f 27.

        Detroit IT's counsel Jason Yert followed up with Custom on March 4, 2020. Mr. Yert

 acknowledged receipt of the termination notice but suggested that in addition to paying the

 monthly fees through May 1—which Custom already said it would do and in fact has done—

 Custom should also pay monthly fees for the next three years, along with unspecified off-

 boarding and termination fees. Mr. Yert argued that any time Custom purchased a "new or

 independent" product or service—for which there were separate contracts, invoices, and
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.315 Filed 01/25/21 Page 22 of 47




 payments—it somehow also agreed to extend the Agreement for three years. By his logic, the

 parties' relationship was never-ending. Verified Compl at f 28.

         This, of course, is not the case. Custom explained why in a response letter dated March

 17.   Ex. C.     Custom also expressed concern that Mr. Grundlehner had yet to provide the

 administrator login credentials.    Custom explained that Detroit IT's conduct had already

 jeopardized its timely transition to a new vendor and threatened irreparable harm to Custom, its

 staff, and its customers. Verified Compl at f 29.

         Mr. Yert responded by telephone, suggesting again that the parties had unwittingly

 extended the Agreement for three years. He also warned that Custom "better be nice" to Detroit

 IT given its access and control over sensitive and privileged information. He also cautioned that

 Custom "should want to be friendly" with Detroit IT given Custom's increased reliance on its

 Information Technology during the then-burgeoning pandemic and Custom's looming trial in an

 unrelated case. Id. at f 30.

         Custom's counsel expressed its concerns about these extortive threats and cautioned

 against them. He also requested again the administrator login credentials. Mr. Yert committed

 to provide the login information and to working with Custom through May 1 given the

 uncertainties brought about by the pandemic and his client's conduct. He also asked for a "more

 specific" description of the administrative logins being requested so that he could follow up with

 his client. Id. at f 31.

         Putting aside that Mr. Grundlehner knew full well which login credentials were being

 requested, Custom articulated the specific information again in a letter to Mr. Yert dated March

 31,2020:

                  In the meantime, Custom needs access to certain information to
                  begin the transition process, including its domain administrator




                                                 g
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.316 Filed 01/25/21 Page 23 of 47




                 login, its Office 365 Global Administrator logins, and its
                 Administrator login to the Meraki console for the firewall.

        Ex. D; Verified Compl at f 32.

        Given the passage of time since the initial request and Mr. Yert's comments, Custom also

 expressed its concern that Detroit IT was trying to "withhold this information in an effort to force

 new contractual terms," and it reminded Detroit IT that such conduct "would of course be

 inconsistent with the parties' contractual obligations and ownership rights, constitute conversion,

 and raise a number of other HIPAA and HIPAA HITECH concerns, among others." Ex. D.

 Custom thereby demanded again that the administrative login credentials be provided

 immediately. Verified Compl at f 33.

        Detroit IT did not respond. Custom followed up with Mr. Grundlehner several times. He

 did not return emails or calls. So Custom's counsel followed up with Mr. Yert again on April

 21, asking again for the administrator login credentials and asking for a confirmation that Detroit

 IT would continue to provide services after May 1, given that Detroit IT's conduct had thus far

 prevented the transition:

                 In my letter I asked you to confirm that your client will continue to
                 provide services on a month-to-month basis beyond May 1.
                 Custom simply can't complete the transition—in part because of
                 the positions your client has taken—by May 1. We of course
                 discussed the continued services and our continued efforts to
                 resolve the larger dispute, but we do need a confirmation that you
                 will continue to provide services beyond May 1.

                 When I last checked, Custom had not yet received the logins it
                 needs to transition. Please also advise when we can expect to
                 receive those.

        Ex E; Verified Compl at f 34.

        Detroit IT did not respond. Custom followed up again on April 24. Ex. F; Verified

 Compl atf 35.




                                                  -9-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.317 Filed 01/25/21 Page 24 of 47




        When Detroit IT finally responded, Mr. Yert inexplicably claimed ignorance of Custom's

 request for login information: "I am not certain what logins [you] are referring to, but please feel

 free to have your client call mine to discuss." Ex. G; Verified Compl at f 36.

        Of course, Custom had already been calling and emailing Mr. Grundlehner and receiving

 no response. And Custom had made several requests for very specific login information to Mr.

 Yert. But—in light of Mr. Yert's direction—Custom tried again to reach Mr. Grundlehner,

 making another request for the administrative login information. Mr. Grundlehner said this was

 "news" to him, and he said he would follow up with his counsel and get back to Custom. Id. at

137.

        Mr. Grundlehner did not get back to Custom. Custom's counsel followed up with Mr.

 Yert again on May 12:

                It looks like your client continued to provide services beyond May
                1, which is good. Mine have had some difficulty getting a hold of
                Erik about an invoice for May, which they have not yet received. I
                hope he's ok. Let us know if there should be another contact point.

                I know they asked for but have not yet received the administrator
                logins needed for the transition. Let us know if there is another
                contact point for those as well.

        Ex. H; Verified Compl at f 38.

        Exasperatingly, and despite that Custom's counsel had detailed the request as recently as

 March 31 and made two follow-up requests, Mr. Yert again claimed ignorance of Custom's

 transition to a new provider and its request for the administrator login information. Mr. Yert

 again asked Custom to follow up with Mr. Grundlehner. Id. at f 39.

        Custom responded to Mr. Yert on May 18, referencing the series of communications and

 demanding again the administrator login information:

                You'll recall that my client sent a termination letter on February 7.
                I explained on March 17 why your client's refusal to acknowledge



                                                -10-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.318 Filed 01/25/21 Page 25 of 47




               the letter was improper. While you disagreed, we agreed in our
               March 26 discussion to work together in the short term while
               reserving our rights. This included your client providing the
               administrative login information my client needs for its transition
               to a new provider, information your client improperly withheld. I
               confirmed all of this in my March 31 letter. I also identified the
               specific login information being requested.

               On April 24 you weren't certain which login information we
               needed and you encouraged my client to reach out to yours directly
               to get what it needs. Unfortunately, your client has not responded
               to those requests and your email suggests that they were never
               made.

               I ask again for your client to provide the domain administrator
               login, Office 365 Global Administrator logins, and Administrator
               login to the Meraki console. He can contact Mr. Bejin directly
               with this information.

        Ex. I; Verified Compl at f 40.

 E.     Detroit IT Finally Confirms that it Will Produce the Requested Login Credentials

        Mr. Yert's May 19 response finally acknowledged that he understood the request and

 would be producing the information, but—nearly twelve weeks after Custom's initial request for

 simple login credentials—Mr. Yert complained that Custom was being unreasonably impatient:

               On another note, my client is trying to compile the information
               requested, but as you know the COVID-19 crisis has caused
               significant labor intensive work for my client given his customers
               have and continue to totally change their method of conducting
               business. Why are you so insensitive to the hardships of Covid-
               19?

        Ex. J; Verified Compl at f 41.

        Custom thanked Mr. Yert for confirming that his client would be providing the

 administrator login and password information. Ex. K; Verified Compl at f 42.

        Perhaps for comedic effect, Mr. Yert asked again "for specifics, what business records

 does your client not have access to?" Ex. L; Verified Compl at f 43.

        To put an end to the seemingly endless cycle, Custom responded on May 21:




                                              -11-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.319 Filed 01/25/21 Page 26 of 47




                Jason, I'm not sure where the disconnect is here.

                I've already laid out the information we need and are entitled to
                (see e.g. my 3/31 letter and 5/18 email). And you've said you're
                going to provide it.

                Thanks

         Ex. M; Verified Compl at f 44.

 F.      Detroit IT Has Still Failed to Provide the Requested (and Promised) Information

         It is now June 24.       It has been twentyweeks since Custom first asked for its

 administrative login credentials. It has been five weeks since Detroit IT confirmed that this

 information was immediately forthcoming. Detroit IT has produced nothing and gone silent

 once again. Id. atf 45.

 G.      Custom Will Suffer Irreparable Harm if the Requested Injunction Does Not Issue

         Custom needs the administrator login credentials immediately so that it can facilitate and

 complete its transfer to a new provider. It also needs assurances that Detroit IT will not sabotage

 its Information Technology during the transition process, which is expected to take 10-14 days.

 Id. at f 46.

         Custom, its employees, and its staff will be irreparably harmed if this Court does not

 enter an injunction mandating the delivery of the login information and passwords to Custom's

 own computer system and otherwise preserving the status quo through the transition. Custom

 will be unable to access and use its own computers, network servers, and devices, it risks losing

 vital patient medical data, the security of this data could be compromised, Custom's employees

 will be unable to work remotely, its current contracts and business relationships—both with its

 patients and its new IT manager—wi l l be significantly disrupted, and the well-being of hundreds

 of Custom's patients will be jeopardized. Id. at f 49.




                                                -12-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.320 Filed 01/25/21 Page 27 of 47



                                          ARGUMENT

        Injunction Standard

        For a preliminary injunction to issue, Custom must prove "that the traditional four

 elements favor the issuance of a preliminary injunction." Hammel v. Speaker of House of

 Representatives, 297 Mich App 641, 648, 825 NW2d 616, 620 (2012). This requires Custom to

 show that: (1) Custom is likely to prevail on the merits, (2) Custom will suffer irreparable harm

 if an injunction is not issued, (3) Custom will be harmed more by the absence of an injunction

 than Detroit IT would by granting the injunction, and (4) public interest supports granting the

 injunction. Mich AFSCME Council 25 v Woodhaven-Brownstown School Dist, 293 Mich App

 143, 148, 809 NW2d 444, 448 (2011).

 II.    Custom is Likely to Prevail on the Merits

        Custom owns its own Information Technology. Detroit IT cannot refuse to surrender the

 passwords to it. Verified Compl at f 17. That's conversion. See e.g. Dunn v. Bennett, 303

 Mich. App. 767, 778; 846 NW2d 75 (2014) ("Conversion may be committed by the refusal to

 surrender property in demand."); Hard Luck Distributors, L.L.C. v. Temperance Distilling Co.,

 No. 319392, 2015 WL 2448516, at *3 (Mich. App. May 21, 2015) (agreeing that "a person who

 is otherwise lawfully in possession of property may commit a conversion by refusing to

 surrender the property after a demand by another who has the right of possession.")

        Similarly, to establish tortious interference with a business expectancy, Custom must

 show the intentional doing of a per se wrongful act or the intentional doing of a lawful act with

 malice for the purpose of invading plaintiffs contractual rights or business relationship. See

 Feldman v Green, 138 Mich App 360, 369, 360 NW2d 881, 886 (1984). Here, Detroit IT has

 ignored and obstructed Custom's repeated requests to access its own Information Technology for

 the past five months. Verified Compl at ff 27-44. And when confronted with this conduct by



                                               -13-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.321 Filed 01/25/21 Page 28 of 47




 Custom's counsel, Detroit IT has warned Custom that it "better be nice" and made reference to

 both the sensitive information Detroit IT holds in trust for Custom as well as an unrelated

 upcoming trial involving Custom.      Id. at f 30.   Such strong-arm tactics have no place in

 legitimate business relationships, and Detroit IT's attempted extortion certainly qualifies as a

 malicious and unlawful act.

        The U.S. District Court for the Western District of Michigan entered an injunction in

 similar circumstances in H.S. Die & Engineering, Inc. v. GBI Cincinnati, No. 12-cv-148, 2012

 WL 13027492 (WD Mich Feb 21, 2012) (attached as Ex. N). In that case, the plaintiff sought

 emergency injunctive relief requiring the defendants to turn over the software passcodes

 necessary to access and use the plaintiffs machines, which were located at its facility and

 necessary for its manufacturing operations. In discussing the "likelihood of success" prong of

 the test, the Court noted that the defendants had "no ownership interest" in the subject property

 which was "wholly owned by Plaintiff. Id. at *2.

        That same logic holds true here. And in addition to its possessory rights, the Agreement

 clearly required Detroit IT to provide Custom's "internal IT personnel" with "administrative

 access to all systems." Ex. A, § 5.

        This Court recently admonished Detroit IT for similar behavior in Search Plus

 International, Inc. v. Detroit, IT, LLC, No. 2020-180046-CB, noting that Detroit IT "may be

 intentionally interfering with" the plaintiffs business relationships, ordering Detroit IT to

 "provide all passwords, access information, and other information" to enable the plaintiff to

 access its own system, and threatening sanctions and a contempt citation if Detroit IT failed to

 comply. See Search Plus International, Inc. v Detroit IT, No. 2020-180046-CB, Order Granting

 Preliminary Injunction (May 14, 2020) (Alexander, J.), attached hereto as Ex. P. In other words,




                                               -14-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.322 Filed 01/25/21 Page 29 of 47




 Detroit IT's tactics with Custom appear to be nothing new and this Court has seen them before.

 An injunction preventing such extortive tactics is appropriate here as well.

           Detroit IT has no right to hold Custom's login credentials hostage. It certainly has no

 right to threaten Custom that it "better be nice" or else. Custom is highly likely to prevail on the

 merits.

 III.      Custom will be Irreparably Harmed if the Injunctive Relief is Not Granted

           Custom must show a particularized risk of irreparable harm if an injunction is not issued.

 Michigan AFSCME, 293 Mich App at 149. "The injury is evaluated in light of the totality of the

 circumstances affecting, and the alternatives available to, the party seeking injunctive relief." Id.

 at 149.     "In order to establish irreparable injury, the moving party must demonstrate a

 noncompensable injury for which there is no legal measurement of damages or for which

 damages cannot be determined with a sufficient degree of certainty. The injury must be both

 certain and great, and it must be actual rather than theoretical. Thermatool Corp. v. Borzym, 227

 Mich. App. 366, 377, 575 N.W.2d 334, 338-39 (1998).

           Custom, its employees, and its staff will be irreparably harmed if this Court does not

 enter an injunction mandating the delivery of the login information and passwords to Custom's

 own computer system and otherwise preserving the status quo through the transition. Custom

 will be unable to access and use its own computers, network servers, and devices, it risks losing

 vital patient medical data, the security of this data could be compromised, Custom's employees

 will be unable to work remotely, its current contracts and business relationships—both with its

 patients and its new IT manager—wi l l be significantly disrupted, and the well-being of hundreds

 of Custom's patients will be jeopardized. Verified Compl at f 49.




                                                  -15-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.323 Filed 01/25/21 Page 30 of 47




        In HS Die, the Court entered an injunction in less dire circumstances. The Court found

 that "grave harm [was] threatened" and that the plaintiff was "likely to suffer immediate and

 irreparable injury" if an injunction did not enter. That injury included "significant damages,"

 being prevented from servicing "existing and prospective customers" because of the "lack of full

 access to manufacturing capabilities," and the "significant business disruption" that would

 "interfere[..] with current contracts and business relationships." Ex. N, 2012 WL 13027492 at

 *2.


        The damages here would be far greater. In addition to the shutdown of operations, the

 inability to use the Information Technology, and the significant business disruption that would

 interfere with Custom's relationships with its patients and new IT provider, the privacy, safety,

 and well-being of hundreds of Custom's patients will be jeopardized. See Volunteer Energy

 Servs, Inc v Option Energy, LLC, No. ll-CV-554, 2011 WL 3268653, at *7 (WD Mich July 29,

 2011) (threat of loss of customers, damage to business reputation, and loss of trust sufficient to

 demonstrate irreparable harm) (attached as Ex. O).

 IV.    Detroit IT Faces No Harm Whatsoever if the Injunctive Relief is Granted

        This Court must also balance the probable harms that will be caused to the parties and

 ascertain whether the harm to the moving party absent the injunction outweighs the harm it

 would cause to the nonmoving party. Detroit Fire Fighters Ass'//, IAFF Local 344 v City of

 Detroit, 482 Mich 18, 34 (2008). The balance of harms here is not even close and weighs

 decidedly in favor of granting an injunction.

        The grave harm Custom will face if an injunction is not granted is detailed above and in

 the Verified Complaint.




                                                 -16-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.324 Filed 01/25/21 Page 31 of 47




         On the other hand, if the injunction is granted, Detroit IT loses nothing and is not harmed

 in the slightest. It costs Detroit IT nothing to deliver Custom's login credentials, to which

 Custom has an absolute entitlement under the Agreement and as the owner of its own

 Information Technology. See Ex. A, § 5. And Detroit IT has already been paid through June

 for the services it is being asked to refrain from imperiling and maintain as status quo. So it

 faces no economic loss from the entry of the injunction either.

         As was the case in HS Die, supra, any harm Detroit IT suffers will be insubstantial. The

 Court noted there that it appeared the defendants were "likely to suffer little, if any, irreparable

 harm if activation of Plaintiffs machines is required, which Plaintiff asserts involves only a

 numerical code and will not cost the defendant any time, money or effort." Ex. N, 2012 WL

 13027492 at *2. Here, Custom asks for similar basic information               login credentials and

 passwords that will allow it to access its own technology. Such information should be able to be

 provided in hours or at the very least, days. Certainly not five months.

 V.      The Public Interest Weighs in Favor of Injunctive Relief

         By requesting an injunction, Custom is seeking to access its own property which another

 party is trying to hold hostage. The public interest is certainly served there.

         Custom is also seeking the ability contract freely with a new IT service provider, a

 freedom that is the "bedrock principle of American law." Wilkie v Auto-Owners Ins Co, 469

 Mich. 41, 51 (2003) (referring to "the bedrock principle of American contract law that parties are

 free to contract as they see fit[.]").

         Custom is also seeking to protect hundreds of patients during the transition of IT services,

 which is clearly in the public's best interest Dept. of Environmental Quality v. Worth Twp, 491




                                                 -17-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.325 Filed 01/25/21 Page 32 of 47




 Mich. 227, 250 (2012) (concluding that an injunction was proper to protect public health and

 safety).

            Here, after becoming dissatisfied with lackluster service, Custom sought to exercise the

 at-will termination provisions in the parties' agreement and provided Detroit IT with more than

 double the required notice for termination.           Detroit IT has responded by dilly-dallying,

 threatening, promising (but not delivering) for five months, effectively preventing Custom from

 transitioning to a new service provider, and putting two extra months of service fees into Detroit

 IT's coffers. In effect, Detroit IT seeks to create a de facto perpetual contractual relationship

 with Custom, whereby it prevents and obstructs Custom from ever exercising its choice to

 change service providers.

            This is not how American free enterprise works. Although parties must live up to the

 plain language of the contracts they sign, they are not permitted to unilaterally impose terms on

 their counterparts and prevent those counterparts from ever leaving the relationship through

 obstruction and blackmail. Custom is entitled to contract with whomever it choses, and Detroit

 IT cannot hold Custom's own property and data hostage to avoid losing a customer.

            Moreover, the public interest favors termination of this relationship based on Detroit IT's

 threats to Custom. As described above, Custom is a home healthcare service provider, which

 provides services to over 700 patients in Southeastern Michigan.           These services including

 critical nursing services, physical therapy, joint replacement therapy, cardiac care, palliative care,

 and hospice care. In order to provide its valuable services to the public, Custom must carefully

 maintain patient information, much of which is protected and confidential.

            Detroit IT has lost Custom's trust. By threatening that Custom "better be nice" to Detroit

 IT given Detroit IT's access and control over Custom's sensitive patient information, Detroit IT




                                                   -18-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.326 Filed 01/25/21 Page 33 of 47




 has made clear that it is willing to use sensitive and protected patient information to leverage its

 own economic gain. This cannot be allowed to happen           Custom's patients and their data are

 not bargaining tools for Detroit IT to crassly leverage a renewal of its contract. And a service

 provider willing to threaten the confidentiality and treatment of such protected data is not a

 service provider who can be trusted to possess the data in the first place. The public interest

 therefore strongly favors the requested injunction.

                                          CONCLUSION

        For the foregoing reasons, Custom respectfully requests that this Court enter a

 preliminary injunction:

        (a)     requiring Detroit IT to deliver to Custom within two days all passwords, access

 information, and other information required to facilitate the transition process, including but not

 limited to:

                (0      domain administrator login credentials and passwords for Custom's

                        Windows domain;

                (ii)    Global Administrator login credentials and passwords for Custom's

                        Microsoft 365 tenant;

                (hi)    administrator login credentials and passwords to Custom's Meraki

                        console;

                (iv)    administrator login credentials and passwords for Custom's switches,

                        firewalls, routers, and any other network devices;

                (v)     Custom's current backup solution, including onsite and offsite storage

                        locations;

                (vi)    Custom's antivirus and remote machine management products; and




                                                -19-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.327 Filed 01/25/21 Page 34 of 47




               (vii)    administrator access to Microsoft VLSC portal (and any copies of

                        Custom's Microsoft server licensing); and

        (b)    otherwise preserving the status quo through the transition process, which will be

 completed within 10-14 days, and requiring Detroit IT to refrain from imperiling Custom's

 information technology during this process.


                                       Respectfully submitted,

                                       MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

                                       By: /s/Joseph G. Vernon
                                             Joseph G. Vernon (P68951)
                                             Jeffrey A. Crapko (P78487)
                                             Anita C. Marinelli (P81986)
                                             150 West Jefferson, Suite 2500
                                             Detroit, MI 48226
                                             (313) 963-6420
                                             vemon@millercanfield.com
                                             crapko@millercanfield.com
                                             marinelli@millercanfield.com

                                               Attorneys for Plaintiff

 Dated: June 24, 2020




                                                -20-
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.328 Filed 01/25/21 Page 35 of 47




                        EXHIBIT C
           Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.329 Filed 01/25/21 Page 36 of 47

                                                     STATE OF MICHIGAN
                                     IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND


      SEARCH PLUS INTERNATIONAL INC

                                                   Plaintiff,                              NO:       2020-180046-CB
       V
                                                                                           HON. JAMES M. ALEXANDER
      DETROIT IT

                                                Defendant,



<
cm
cm                                                                       ORDER
O)
O                                                               At a session of Court
CM                                                   held in Oakland County, Michigan
O
CM                                                                  on   05/14/2020

LO

un

tE   In view of the Covid 19 crisis, the Court has reviewed the Motion and Response, from which it appears that Defendant may
©
o    be intentionally interfering with Plaintiff's ability to prepare and file tax returns required by governmental authorities. In light
     of the State of Emergency, and pursuant to MCR 2.119 (e) (3), Oral Argument is waived.

c
zs   Defendant DTI must provide all of Plaintiff's tax information contained on Defendant's servers, and/or provide all
O    passwords, access information and other information to allow Plaintiff to access it's business information contained on
O    Defendant's servers or at Defendant's premises within 48 hours of this Order.
"o
c
03   Failure to comply with the terms of this Order will subject Defendant to sanctions including entry of Default and/or a
     contempt citation.
(0
O

o>
c
ul

o
"o
©
>                                                                                        / s / J a m e s M. Alexander
©
o                                                                                     HON. JAMES M. ALEXANDER                           JD
©
cr                                                                                    Circuit Court Judge



O
LU

UL
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.330 Filed 01/25/21 Page 37 of 47




                        EXHIBIT D
 Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.331 Filed 01/25/21 Page 38 of 47



Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 16, 2020                                                                  Bridget M. McCormack,
                                                                                                  Chief Justice


  ADM File No. 2019-32                                                                    David F. Viviano,
                                                                                          Chief Justice Pro Tem


  Administrative Order No. 2020-23                                                     Stephen }. Markman
                                                                                             Brian K. Zahra
                                                                                       Richard H. Bernstein
  Administrative Order                                                                 Elizabeth T. Clement
  Regarding Professionalism                                                            Megan K. Cavanagh,
                                                                                                       Justices
  Principles for Lawyers and
  Judges


  Administrative Order No. 2020-23 - Professionalism Principles for Lawyers and Judges

                                           PREFACE

         Rule 1 of the Rules Concerning the State Bar provides, in part, that the "State Bar
  of Michigan shall... aid in promoting improvements in the administration of justice and
  advancements in jurisprudence, in improving relations between the legal profession and
  the public, and in promoting the interests of the legal profession in this State." To achieve
  these goals, the State Bar of Michigan, acting in accord with the Michigan Supreme Court,
  has established twelve principles of professionalism ("Principles") as guidance to attorneys
  and judges concerning appropriate standards of personal conduct in the practice of law.
  These Principles are not intended to form the basis for discipline, professional negligence,
  or sanctions; or to alter the Michigan Rules of Professional Conduct, the Michigan Code
  of Judicial Conduct, or the Michigan Court Rules; or to recast the Lawyer's Oath, although
  many of the Principles are derived from these sources. Rather, the Principles are meant
  only to be remindful that members of our profession must never lose sight of the
  foundational principles of personal conduct that have always guided us in even our most
  ordinary and routine professional dealings. Together and individually, we must exhibit the
  highest levels of professional conduct in order to maintain and preserve, and to advance,
  our profession and to ensure that we each become exemplars of all that is best in this
  profession. If by the statement of these Principles the Michigan Supreme Court or the State
  Bar of Michigan runs the risk of being viewed as repetitive of existing strictures and
  standards, we view our obligation as the superintending authorities of the legal profession
  in our state to accept that risk rather than allowing these Principles ever to wither or to be
  treated as mere cant.

                          PRINCIPLES OF PROFESSIONALISM

         In fulfilling our professional responsibilities, we as attorneys, officers of the court,
  and custodians of our legal system, must remain ever-mindful of our obligations of civility
  in pursuit of justice, the rule of law, and the fair and peaceable resolution of disputes and
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.332 Filed 01/25/21 Page 39 of 47

                                                                                         2


 controversies. In this regard, we adhere to the following principles adopted by the State
 Bar of Michigan and authorized by the Michigan Supreme Court.

               * We show civility in our interactions with people involved in the
       justice system by treating them with courtesy and respect.

              * We are cooperative with people involved in the justice system
       within the bounds of our obligations to clients.

              * We do not engage in, or tolerate, conduct that may be viewed as
       rude, threatening or obstructive toward people involved in the justice system.

              * We do not disparage or attack people involved in the justice system,
       or employ gratuitously hostile or demeaning words in our written and oral
       legal communications and pleadings.

              * We do not act upon, or exhibit, invidious bias toward people
       involved in the justice system and we seek reasonably to accommodate the
       needs of others, including lawyers, litigants, judges, jurors, court staff, and
       members of the public, who may require such accommodation.

             * We treat people involved in the justice system fairly and respectfully
       notwithstanding their differing perspectives, viewpoints, or politics.

              * We act with honesty and integrity in our relations with people
       involved in the justice system and fully honor promises and commitments.

             * We act in good faith to advance only those positions in our legal
       arguments that are reasonable and just under the circumstances.

              * We accord professional courtesy, wherever reasonably possible, to
       other members of our profession.

              * We act conscientiously and responsibly in taking care of the
       financial interests of our clients and others involved in the justice system.

               * We recognize ours as a profession with its own practices and
       traditions, many of which have taken root over the passing of many years,
       and seek to accord respect and regard to these practices and traditions.

              * We seek to exemplify the best of our profession in our interactions
       with people who are not involved in the justice system.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.333 Filed 01/25/21 Page 40 of 47

                                                                                            3


                                     COMMENTARY

        The Principles are intertwined and part of a whole, but each Principle deserves to
 be specifically identified because of its importance to the overall goal of professionalism.
 That these rules are both longstanding and matters of commonsense does not gainsay that
 even the most experienced members of our profession must occasionally pause and step
 back from the fray to assess their own comportment. It is precisely because ours is a
 distinctive and ancient profession that it is incumbent on each of us from time to time to
 reflect upon first principles of conduct. Underscoring and reemphasizing as these
 Principles do, such virtues as respect, cooperation, courtesy, fairness, honesty, good faith,
 and integrity in our everyday dealings, is hardly to define our professional obligations in a
 novel or remarkable manner, but it is necessary nonetheless that we occasionally remind
 ourselves of these fundamental obligations as we each engage in a profession in which
 these virtues are so ordinarily and regularly implicated.

         While a lawyer is responsible for determinedly carrying out the representation of
 his or her clients, such representation should never be confused with what is unprofessional
 conduct. Unprofessional conduct increases the cost of litigation, consumes judicial
 resources with little concomitant benefit for the client, and undermines not only the legal
 profession and its reputation among those whom it serves, but erodes public respect for
 what are perhaps the greatest and most enduring aspects of our civilizational heritage, a
 justice system in which all stand equally before the law and in which the rule of law is
 determinative of rights and responsibilities.

        These Principles are intended to afford general guidance in the practice of law for
 lawyers and judges, inside and outside the courtroom, including within alternative dispute
 resolution processes, for we are each the custodians of our law in whatever forum it is being
 resolved. The following simple and straightforward propositions are intended only to give
 further detail and illustration to the Principles of Professionalism:

 1. Lawyers

               • We allow opposing counsel to make their arguments without
        distraction or interruption.

               • We promptly respond to communications from clients and attorneys.

               • We confer early and in good faith to discuss the possibility of
        settlement, although never for dilatory purposes.

               • We accurately represent and characterize matters in our written and
        oral communications.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.334 Filed 01/25/21 Page 41 of 47

                                                                                        4


              • We draft documents that accurately reflect parties' understandings,
       court's rulings, and pertinent circumstances.

              • We do not engage in ex parte communications unless authorized by
       law.

             • We only make objections reasonably grounded in rules of evidence
       and procedure.

               • We are punctual in our professional interactions and are considerate
       of the schedules of judges, lawyers, parties, and witnesses.

             • We act reasonably and in good faith in scheduling hearings,
       conferences, depositions, and other legal proceedings.

             • We are respectful and considerate of personal emergencies and
       exigencies that may arise in the course of the scheduling process and attempt
       reasonably to accommodate such difficulties.

             • We attempt to verify the availability of necessary participants and
       witnesses before court dates are set and give notice of scheduling changes
       and cancellations at the earliest practicable time.

               • We only make good faith and reasonable requests for time
       extensions and we also agree to such requests if they are not prejudicial to
       the interests of our clients.

              • We act in good faith in deciding when to file or to serve motions and
       pleadings.

               • We only make discovery requests that are reasonable and relevant in
       their breadth, substance, and character.

             • We respond promptly to reasonable discovery requests from
       opposing parties.

              • We only engage in conduct during a deposition that is compatible
       with court rules and would be proper in the presence of a judicial officer.

              • We readily stipulate to undisputed facts.

              • We take care to thoroughly inform ourselves of the law that is
       relevant to a particular matter.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.335 Filed 01/25/21 Page 42 of 47

                                                                                          5



 2. Judges

              • We are patient and respectful of a party's right to be heard and fully
       and fairly afford such opportunities as are within our reasonable discretion.

              • We fully and fairly consider each party's arguments.

             • We do not condone incivility by one lawyer to another or to
       another's clients and we call such conduct to the attention of the offending
       lawyer on our own initiative and in appropriate ways.

             • We see as paramount our obligations to the administration of justice
       and the rule of law and seek to facilitate the resolution of cases and
       controversies before us consistent with these objectives.

              • We endeavor to work with other judges to foster cooperation in our
       shared goal of enhancing the administration of justice and the rule of law.

             • We are courteous, respectful, and civil in our opinions, mindful that
       we contribute in substantial ways to the public's faith in our system of justice
       and our rule of law.

             • We are punctual in convening the business of the court and
       considerate of the schedules of lawyers, parties, jurors, and witnesses.

              • We are respectful of the personal emergencies and exigencies that
       may arise in the course of litigation and attempt reasonably to accommodate
       such difficulties in our scheduling determinations.

              • We are committed to ensuring that judicial proceedings are
       conducted with the dignity and decorum deserving of the administration of
       the law and the application of the rule of law.

             • We maintain control and direction of judicial proceedings,
       recognizing that we have both the obligation and the authority to ensure that
       such proceedings are conducted in a civil and fair-minded manner.

              • We do not engage in practices and procedures that unnecessarily
       increase litigation expenses or contribute to litigative delays.
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.336 Filed 01/25/21 Page 43 of 47

                                                                                                                6



              • We recognize that a lawyer has the right and duty to present a cause
       fully and fairly, and to make a full and accurate record, and that a litigant has
       the right to a full and fair hearing.

              • We undertake all reasonable efforts to decide in a prompt manner all
       questions presented for decision.

              • We assure that reasonable accommodations are afforded to people
       with disabilities, including lawyers, parties, witnesses and jurors.

              • We ensure that self-represented litigants have equal access to the
       legal system while also reasonably holding them to equivalent legal
       standards as litigants represented by counsel.

              • We ensure that our court staff treats litigants, attorneys, and other
       persons interacting with the justice system with dignity, respect, and
       helpfulness.

              • We do not conflate our own personal perspectives and attitudes with
       the rule of law but view ourselves as the custodians and superintendents of
       the rule of law.

              • We are patient in our response to human foible and we are impatient
       in allowing uncivil behavior to take place in the legal processes over which
       we serve as custodians.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.

                         December 16, 2020

                                                                              Clerk
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.337 Filed 01/25/21 Page 44 of 47




                        EXHIBIT E
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.338 Filed 01/25/21 Page 45 of 47




                                STATE OF MICHIGAN
                IN THE BUSINESS COURT FOR THE COUNTY OF OAKLAND

 AXLE OF DEARBORN, INC., D.B.A.                                 Case No. 21-185911-CB
 DETROIT AXLE, a Michigan corporation;                          Hon. Michael Warren
 DETROIT AXLE, INC., a Michigan corporation;
 and DETROIT AXLE QSSS, INC., a Michigan
 corporation,

                  Plaintiffs,



 DETROIT IT, LLC, a Michigan limited
 liability company and ERIC GRUNDLEHNER,
 an individual,

                  Defendants.


  Jonathan H. Schwartz (P70819)
  Jonathan E. Sriro (P52100)
  Benjamin M. Low (P82834)
  Jaffe Raitt Heuer & Weiss,PC
  Attorneys for Defendants
  27777 Franklin Road, Suite 2500
  Southfield, MI 48034
  248.351.3000
  jschwartz@jaffelaw.com
  jsririo@jaffelaw.com
  benlow@jaffelaw.com


                                TEMPORARY RESTRAINING ORDER

                                        At a session of said Court
                                held in the Oakland County Circuit Court
                      in the City of Pontiac, County of Oakland, State of Michigan
                                     on

                            PRESENT:
                                         CIRCUIT COURT JUDGE

           This matter having come before the Court on Plaintiffs Axle of Dearborn, Inc. d.b.a. Detroit

 Axle, Detroit Axle, Inc., and Detroit Axle QSSS, Inc.'s (collectively, "Detroit Axle") Emergency




 5112622
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.339 Filed 01/25/21 Page 46 of 47




 Motion for Entry of a Temporary Restraining Order To Maintain The Status Quo and to Show

 Cause Why a Preliminary Injunction Should Not Be Entered, which was heard on an ex-parte

 basis, and the Court being fully advised:

           Detroit Axle having established the elements required to obtain injunctive relief and Detroit

 Axle having shown that it will suffer irreparable harm if injunctive relief is not granted,

           IT IS HEREBY ORDERED that Defendants Detroit IT, LLC ("Detroit IT") and Eric

 Grundlehner ("Grundlehner," together with Detroit IT, the "Defendants"), its subsidiaries,

 affiliated, or anyone acting in concert with them, are preliminary enjoined from:

           1. Entering and/or accessing Detroit Axle's network and/or computer systems;

           2. Removing any networking and/or computer equipment from any Detroit Axle location;

           3. Restricting Detroit Axle's use and/or access to any networking and/or computer
              equipment in any way;

           4. Changing the passwords to and/or modifying any local or cloud-based accounts used
              by Detroit Axle;

           5. Restricting Detroit Axle's access to any local or cloud-based accounts in any way;

           6. Engaging in any self-help remedies in relation to Detroit Axle; and

           7. Engaging in any activities that may disrupt Detroit Axle's operations,

 unless or until ordered otherwise by this Court.

           IT IS FURTHER ORDERED that Defendants shall deliver to Detroit Axle all passwords,

 access information, and/or other information required to facilitate Detroit Axle's transition to its

 new IT services provider by Wednesday, January 27, 2021, at 5:00 p.m.

           IT IS FURTHER ORDERED that Defendants shall immediately take steps to safeguard

 all network and/or computer logs related to any way to Detroit Axle on any and all of their

 electronic devices, to assure no damages occurs to said logs which would thwart a forensic




                                                    2
 5112622
Case 4:21-cv-10163-SDD-APP ECF No. 7-8, PageID.340 Filed 01/25/21 Page 47 of 47




 examination of said logs or devices, and that Defendants shall preserve all communications and

 information related to Detroit Axle.

           IT IS FURTHER ORDERED that no security is required at this time.

           IT IS FURTHER ORDERED that the Court will conduct a hearing on Plaintiffs Motion

 for Preliminary Injunction and Brief in Support Thereof, including determining whether Detroit

 Axle is entitled to an order requiring Defendants to restore Detroit Axle's full access to its entire

 IT infrastructure, including, but not limited to disclosing all passwords used on Detroit Axle's

 local and cloud based accounts, on                , 2021, at                 am/pm.

           IT IS FURTHER ORDERED that failure to comply with the terms of this Order will

 subject Defendants to sanctions including entry of Default and/or a contempt citation.

           IT IS SO ORDERED



                                                       CIRCUIT COURT JUDGE




                                                  3
 5112622
